Name: Council Regulation (EEC) No 3451/88 of 4 November 1988 extending the provisional anti-dumping duty on imports of serial impact fully formed character printers originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 302/30 Official Journal of the European Communities 5. 11 . 88 COUNCIL REGULATION (EEC) No 3451/88 of 4 November 1988 extending the provisional anti-dumping duty on imports of serial impact fully formed character printers originating in Japan HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 11 thereof, Having regard to the proposal from . the Commission, Whereas by Regulation (EEC) No 2005/88 ('), the Commission imposed a provisional anti-dumping duty on imports of serial impact fully formed character printers originating in Japan ; Whereas examination of the facts has not yet been completed and the Commission has informed the Japanese exporters concerned of its intention to propose an extension of the period of validity of the provisional duty for a further period not exceeding two months. Exporters representing a significant percentage of the trade involved have not objected, Article 1 The provisional anti-dumping duty on imports of serial impact fully formed character printers originating in Japan, imposed by Regulation (EEC) No 2005/88 , is hereby extended for a period not exceeding two months. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. Subject to Article 1 1 of Regulation (EEC) No 2423/88 and to any other decision taken by the Council, it shall apply until the entry into force of an act of the Council adopting definitive measures, but at the latest until the expiry of a two-month period beginning on 9 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1988. For the Council The President A. TSOCHATZOPOULOS ( ») OJ No L 209, 2. 8 . 1988, p. 1 . (2) OJ No L 177, 8 . 7. 1988 , p. 1 .